ORDER
The Court having considered the joint petition of petitioner Attorney Grievance Commission of Maryland and respondent, *415Alfred L. Scanlan, Jr., to suspend the respondent from the practice of law for a period of six (6) months effective November 24, 1997, and ending May 25, 1998, it is this 15th day of October, 1997
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and it is further
ORDERED that respondent, Alfred L. Scanlan, Jr., is hereby suspended from the practice of law in the State of Maryland for a period of six (6) months, effective November 24,1997 and ending May 25,1998, and it is further
ORDERED that the Clerk of this Court shall strike the name of Alfred L. Scanlan, Jr. from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.